 

 



 

Exhibit 10.2

 

LIMITED WAIVER AND SECOND AMENDMENT TO CREDIT AGREEMENT

THIS LIMITED WAIVER AND SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”)
is entered into as of May 15, 2008 and effective as of May 15, 2008 (the “Second
Amendment Effective Date”) by and among the lenders identified on the signature
pages hereof (such lenders, together with their respective successors and
permitted assigns, are referred to hereinafter each individually as a “Lender”
and collectively as the “Lenders”), WELLS FARGO FOOTHILL, LLC., a Delaware
limited liability company, as administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
FOOTHILLS RESOURCES, INC., a Nevada corporation (“Parent”) and each of Parent’s
Subsidiaries identified on the signature pages hereof (such Subsidiaries,
together with Parent, are referred to hereinafter each individually as a
“Borrower”, and individually and collectively, jointly and severally, as the
“Borrowers”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders and the Agent have entered into a Credit
Agreement dated as of December 13, 2007 (as heretofore amended and as the same
may be further amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”); and

WHEREAS, the Borrowers, the Agent and the Lenders have agreed to (i) waive
certain Events of Default under the Credit Agreement and (ii) make certain
modifications to the Credit Agreement in accordance with the terms and
conditions of this Amendment.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and for other valuable consideration, the receipt
and sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

1.      Defined Terms. Capitalized terms used but not defined herein shall have
the respective meanings ascribed to such terms in the Credit Agreement, as
amended hereby.

2.         Limited Waiver. The Borrowers have advised the Agent and the Lenders
of circumstances that constitute violations of the covenant contained in Section
6.14(c) of the Credit Agreement for the quarter ending March 31, 2008 ( the
“Disclosed Default”). At the Borrowers’ request, subject to and upon the terms
and conditions set forth in this Amendment, the Agent and the Lenders hereby
waive the Disclosed Default; provided that such waiver is based upon, and
subject to, the representation and warranty of the Borrowers that the Leverage
Ratio for the period ending March 31, 2008 was greater than or equal to 7.55 to
1.

3.         Amendments to the Credit Agreement. The definition of “Base LIBOR
Rate” in Schedule 1.1 of the Credit Agreement is hereby deleted in its entirety
and the following text substituted in lieu thereof:

“ “Base LIBOR Rate” means the greater of (i) solely in the case of the Term
Loan, four percent (4.0%) and (ii) in the case of each of the Term Loan and an
Advance the rate per annum, determined by Agent in accordance with its customary
procedures, and utilizing such electronic or other quotation sources as it
considers appropriate, to be the rate at which Dollar deposits (for delivery on
the first day of the requested Interest Period) are offered to major banks in
the

 

--------------------------------------------------------------------------------

London interbank market 2 Business Days prior to the commencement of the
requested Interest Period, for a term and in an amount comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrowers in accordance
with the Agreement, which determination shall be conclusive in the absence of
manifest error; provided that for purposes of the Term Loan, such rate shall be
the rate applicable to the rate on a one-, two-, three- or six-month LIBOR
contract on the relevant date of determination and shall apply to the entire
Term Loan.”     

4.         Conditions. This Amendment shall become effective as of the Second
Amendment Effective Date when each of the following conditions precedent have
been satisfied:

(a)        the execution and delivery of this Amendment by the Parent, the
Borrowers, Agent and each of the Required Lenders;

(b)       the receipt by the Agent, for the benefit of Wells Fargo Foothill, LLC
only, of a waiver fee in the amount of $15,000, which fee shall be deemed fully
earned and nonrefundable upon receipt;

(c)        the Borrowers shall have paid all Lender Group Expenses incurred in
connection with the transactions evidenced by this Amendment, including, without
limitation, reasonable fees, costs and expenses of counsel; and

(d)       receipt of such other documents, certificates and agreements requested
by the Agent in its reasonable discretion.

                5.         Agreement in Full Force and Effect as Amended. Except
as specifically amended, consented and/or waived hereby, the Credit Agreement
and other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed as so amended. Except as expressly set forth herein, this
Amendment shall not be deemed to be a waiver, amendment or modification of any
provisions of the Credit Agreement or any other Loan Document or any right,
power or remedy of Agent or Lenders, nor constitute a waiver of any provision of
the Credit Agreement or any other Loan Document, or any other document,
instrument and/or agreement executed or delivered in connection therewith or of
any Default or Event of Default under any of the foregoing, in each case whether
arising before or after the date hereof or as a result of performance hereunder
or thereunder. This Amendment also shall not preclude the future exercise of any
right, remedy, power, or privilege available to Agent and/or Lenders whether
under the Credit Agreement, the other Loan Documents, at law or otherwise and
nothing contained herein shall constitute a course of conduct or dealing among
the parties hereto. All references to the Credit Agreement shall be deemed to
mean the Credit Agreement as amended hereby. This Amendment shall not constitute
a novation or satisfaction and accord of the Credit Agreement and/or other Loan
Documents, but shall constitute an amendment thereof. The parties hereto agree
to be bound by the terms and conditions of the Credit Agreement and Loan
Documents as amended by this Amendment, as though such terms and conditions were
set forth herein. Each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended by this Amendment, and each
reference herein or in any other Loan Document to the “Loan Agreement” or
“Agreement” shall mean and be a reference to the Credit Agreement as amended and
modified by this Amendment.

6.         Representations and Warranties. Parent and Borrowers each hereby
represents and warrants to Agent as follows:

 

 

 

 

 

 

2

 



 

--------------------------------------------------------------------------------

                                (a)       Each is a corporation, duly organized,
validly existing and in good standing under
under the laws of the jurisdiction of its formation;

(b)       Each has the power and authority to execute, deliver and perform its
obligations under this Amendment;

(c)        the execution, delivery and performance by each party of this
Amendment have been duly authorized by all necessary corporate action and does
not and will not require any registration with, consent or approval of, notice
to or action by, any Person (including any governmental agency);

(d)       this Amendment constitutes the legal, valid and binding obligation of
such Person, enforceable against such Person in accordance with its terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally;

(e)        no Default or Event of Default other than the Disclosed Default
exists immediately prior to the consummation of the transactions contemplated
herein, and no Default or Event of Default shall exist immediately following the
consummation of the transactions contemplated hereby;

(f)        all representations and warranties by any Borrower or the Parent
contained in the Credit Agreement or the Guaranty that are qualified by
materiality or Material Adverse Effect are true and correct and that are not so
qualified are true and correct in all material respects as of the date hereof,
except to the extent made as of a specific date, in which case each such
representation and warranty shall be true and correct as of such date; and

(g)       by its signature below, each of the Parent and each Borrower agrees
that it shall constitute an Event of Default if any representation or warranty
made herein should be false or misleading in any material respect.

7.         Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment and any number of separate counterparts, each of which
when so executed, shall be deemed an original and all said counterparts when
taken together shall be deemed to constitute but one and the same instrument.
Photocopied and facsimiled signatures hereto shall be valid and binding.

8.         Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the Borrowers and the Parent and their successors and
assigns and the Agent and the Lenders and their successors and assigns.

9.         GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE.

10.       Severability. Wherever possible, each provision of this Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Amendment.

11.       Reaffirmation. Each of the Parent and each Borrower as debtor,
grantor, pledgor, guarantor, assignor, as applicable, or in other any other
similar capacity as such Person grants liens or security interests in its
property or otherwise acts as accommodation party or guarantor, as the case may
be, hereby (i) ratifies and

 

 

3

 



 

--------------------------------------------------------------------------------

reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Loan Documents to which it is a party (after giving
effect hereto) and (ii) to the extent such Person granted liens on or security
interests in any of its property pursuant to any such Loan Document as security
for or otherwise guaranteed the Obligations under or with respect to the Loan
Documents, ratifies and reaffirms such guarantee and grant of security interests
and liens and confirms and agrees that such security interests and liens
hereafter secure all of the Obligations as amended hereby.

12.       Acknowledgment of Rights; Release of Claims. Each of the Parent and
each Borrower hereby acknowledges that: (a) it has no defenses, claims or
set-offs to the enforcement by any Lender or the Agent of such Person’s
liabilities, obligations and agreements on the date hereof; (b) to its
knowledge, each Lender and the Agent have fully performed all undertakings and
obligations owed to it as of the date hereof; and (c) except to the limited
extent expressly set forth in this Amendment, each Lender and the Agent do not
waive, diminish or limit any term or condition contained in the Credit Agreement
or any of the other Loan Documents.

 

[Remainder of page intentionally left blank; signature page follows]

 

 

4

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

 

FOOTHILLS RESOURCES, INC.,
as Borrower

 

 

 

 

 

By:

/s/ W. Kirk Bosché

 

Name:

W. Kirk Bosché

 

Title:

Chief Financial Officer

 

 

 

 

 

FOOTHILLS CALIFORNIA, INC.,
as Borrower

 

 

 

 

 

By:                 /s/ W. Kirk Bosché

 

Name:            W. Kirk Bosché

 

Title:              Chief Financial Officer

 

 

 

 

 

FOOTHILLS OKLAHOMA, INC.,
as Borrower

 

 

 

 

 

By:               /s/ W. Kirk Bosché

 

Name:          W. Kirk Bosché

 

Title:            Chief Financial Officer

 

 

 

 

 

FOOTHILLS TEXAS, INC.,
as Borrower

 

 

 

 

 

By:                /s/ W. Kirk Bosché

 

Name:           W. Kirk Bosché

 

Title:             Chief Financial Officer

 

 

 

 

 

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



WELLS FARGO FOOTHILL, LLC,

as Agent and as a Lender

 

 

 

By:

/s/ William M. Plough

 

Name:

William M. Plough

 

Title:

Vice President

 

 

 



[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

 

REGIMENT CAPITAL SPECIAL SITUATIONS FUND III, L.P., as a Lender

 

 

By:    Regiment Capital GP, LLC

its General Partner

 

 

By:

/s/ Richard T. Miller

 

Name:

Richard T. Miller

 

Title:

Authorized Signatory

 

 

 

Address for Notice:

 

222 Berkeley Street, 12th Floor

 

Boston, Massachusetts 02116

 

Attn:     Kyle O’Neil

 

Fax No.: (617) 488-1688

 

 

 

[Signature Page to Second Amendment to Credit Agreement]

 

 